Exhibit 10.26 RESTRICTED STOCK UNIT GRANT NOTICE UNDER THE PJT Partners Inc. 2 (Non-Employee Director Restricted Stock Unit Grant Notice) PJT Partners Inc. (the “Company”), pursuant to the PJT Partners Inc. 2015 Omnibus Incentive Plan (as amended, modified or supplemented from time to time, the “Plan”), hereby grants to the Participant set forth below the number of Restricted Stock Units (“RSUs”) set forth below.The RSUs are subject to all of the terms and conditions as set forth herein, in the RSU Award Agreement (attached hereto) and the Plan, each of which are incorporated herein in their entirety. Capitalized terms not otherwise defined herein shall have the meanings set forth in the Plan. Participant: [Name] Date of Grant: [Date] Number of RSUs: [Number of RSUs] Normal Vesting Schedule: Provided the Participant has not undergone a Termination, 25% of the RSUs will vest on each of August31, 2016, November30, 2016, February28, 2017 and May31, 2017; provided, however, that unvested RSUs will become 100% vested upon a Change in Control that occurs prior to the Participant undergoing a Termination. Settlement: Notwithstanding the terms of the Plan, on a date selected by the Company no later than 30 days following the earliest of (i) a Participant’s Termination, (ii) December31, 2020, and (iii) a Change in Control, the Company shall deliver to the Participant a number of shares of Common Stock equal to the number of vested RSUs as of such date (including any vested RSUs in respect of credited dividends or distributions, as determined herein).Notwithstanding the terms of the Plan, “Change in Control” hereunder shall be limited to such transactions that meet the definition used for purposes of Treas. Reg. Sections 1.409A-3(a)(5) and 1.409A-3(i)(5). Dividend Equivalents: Whenever any per share dividend or distribution is paid by the Company during the period between the Date of Grant and the date that the RSUs are settled, on the date that such dividend or distribution is paid, the Company shall credit to the Participant a number of additional RSUs equal to the quotient obtained by dividing (i) the product of the total number of the Participant’s RSUs (including any RSUs that have been previously credited to the Participant) as of the date thereof and the per share amount of such dividend or distribution by (ii) the Fair Market Value of one share of Common Stock on the date such dividend or distribution is paid by the Company, rounded down to the nearest whole share.The additional RSUs so credited shall be or become vested to the same extent as the RSUs that resulted in the crediting of such additional RSUs. Treatment upon Termination: In the event of a Termination by the Company as a result of the Participant’s Disability or as a result of the Participant’s death, then all of the Participant’s unvested RSUs will vest as of the date of Termination. Forfeiture Events: In the event of the Participant’s Termination for any reason other than as set forth above, any then unvested RSUs shall be forfeited automatically upon such Termination without further action. Definitions: “Restricted Stock Unit” shall have the meaning set forth in the Plan. “Termination” shall mean the Participant’s termination of service as a non-employee director of the Company. THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RSU AWARD AGREEMENT, AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF RSUS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RSU AWARD AGREEMENT AND THE PLAN. Participant PJT Partners inc. By: James W. Cuminale Title: General Counsel RSU AWARD AGREEMENT UNDER THE PJT Partners Inc.
